FILED: KINGS COUNTY CLERK 04/24/2019 10:43 AM                                                                                                                                                                                                               INDEX NO. 509105/2019
NYSCEF DOC. NO. 1             Case 1:19-cv-02521-JBW-RER Document 38-10 Filed 12/27/19 Page 1 of 8 PageID #: 661
                                                                                                               RECEIVED NYSCEF: 04/24/2019




                    SUPREME                           COURT                          STATE               OF       NEW YORK
                    COUNTY                          OF             KINGS
                    -------                                   ¬-----------------------------                                                               ---------X                                      Index           No.:

                    911       REALTY                               CORP,                                                                                                                                   Filed:




                                                                                                          Plaintiff,



                                      -against-

                                                                                                                                                                                                           COMPLAINT
                    ARIHAY                         KAIKOV                            and

                    ROYAL                    A&K                   REALTY                       GROUP                  INC.




                                                                                                          Defendants,
                    -                  ---         -------                                                                                            ------------X




                                       Plaintiff,                        91      1   REALTY                   CORP.,               by    their             attorneys               TEMKIN                     & ASSOCIATES,


                    LLC,          alleges                    against                 Defendants                   ARIHAY                     KAlKOV                      and       ROYAL                   A&K             REALTY


                    GROUP,                        INC.,             upon              information                  and        belief,         as       follows:



                                                                                                                                         PARTIES

                                                                                                                                                   ("Plaintiff"
                                       1.                          Plaintiff,                 911        REALTY                  CORP                                               or        "911         Realty")                is




                    incorporated                           in       the          state        of    New          York          and      doing               business               in        the     County           of      Kings,



                                       2.                          Upon              information                   and        belief,         Defendant,                       AR1HAY                      KAIKOV                   ("Kaikov")


                    was         and          is     at       all         times           an     individual                resident            of      the         County                of     Nassau            residing               at   65-38



                    Booth             St      #2H,                 Rego              Park,          NY        11374.




                                       3.                          Upon              information                   and        belief,         that          at     all    times              hereinafter              mentioned



                    Defendant                       ROYAL                            A&K            REALTY                 GROUP                   INC.,            (hereinafter                     "Royal           A&K")                  is   a



                    corporation                          duly             organized                  and       existing              under           the         laws      of      the         State        of      New           York        with     a



                    principal                 place                 of        business              at   96-62            Queens             Boulevard,                     Rego               Park,        New        York              1 1374       and



                    doing          business                         in     the
                                                                                      County             of     Kings.



                                       4.                          Upon              information                   and        belief,         at     all         times         hereto,             Royal            A&K            was       owned



                                                                                                                                             3


                                                                                                                                                                                                                    EXHIBIT 7

                                                                                                                                        1 of 8
FILED: KINGS COUNTY CLERK 04/24/2019 10:43 AM                                                                                                                                                                                                                                             INDEX NO. 509105/2019
NYSCEF DOC. NO. 1               Case 1:19-cv-02521-JBW-RER Document 38-10 Filed 12/27/19 Page 2 of 8 PageID #: 662
                                                                                                                 RECEIVED NYSCEF: 04/24/2019




                    solely            by          Kaikov.




                                                                               AS AND                         FOR            A FIRST                          CAUSE                  OF ACTION


                                       5.                       This           action                 seeks         declaratory                          and        equitable                   relief           with          the          result                 that



                    Plaintiff                is     declared                   the        lawful               owner              of        real         property                  located               and        situated                     in         the         County


                                                                                   31st                                                                                                                            "31't
                    of     Kings              at     317           East                      Street,                Brooklyn,                       New           York              I 1226             (the                         Street                    Property")


                                                                             31st
                    and         the        deed           to      the                     Street              Property                 is     transferred                      to        Plaintiff.



                                       6.                        Sometime                        in     December                       2012,                 Kaikov              approached                        his        cousin,                       Chalamo



                    Kaikov                 ("Chalame")                               to     solicit             investment                          into        a joint             business                    venture                wherein                          Chalamo



                    and         Kaikov                   would               put       up        money                in     order             to        acquire,              own,             renovate,                  manage                           and          sell      real



                    properties                     for         profit.




                                       7.                        As      a     result,                sometime                    in    December                           2012,           Chalamo                      and         Kaikov                        entered




                    into        a verbal                  agreement                       wherein                    Chalamo                       agreed             to     expend                   capital             monies                      for         the




                    aforementioned                                  venture                 (the            "Agreement").



                                       8.                                             2012              -                     Chalamo                         invested               over             $1,000,000                       in        the          joint
                                                                 During                                       2018,



                    venture.



                                       9.                        Pursuant                  to         the     Agreement,                            Chalamo                   and          Kaikov                 decided                   to         form              a joint



                    corporation                          91      1 Realty                 Corp.,              where               Chalamo                      and         Arihay               would              be         de     facto                  50-50%



                    owners,                 Chalamo's                          son        Khanan                    would              hold              a position                 of       President,                       and       which                       would



                    hold         the        tiles             and/or            deeds                 for     the         invested                  properties                     and        account                for       joint              investments



                    and         expenses.



                                           10.                   Pursuant                   to        the     Agreement,                            in       December                      2016,           911           Realty                  Corp.



                                                                                                                                       31''
                    expended                       monies                for         renovation                      of     the                      Street           Property.



                                                                                                                                                                                                                                                                          31St
                                           1 l.                  Pursuant                  to         the     Agreement,                            Kaikov                 was        to      transfer               the           deed               to      the




                                                                                                                                                         4




                                                                                                                                               2 of 8
FILED: KINGS COUNTY CLERK 04/24/2019 10:43 AM                                                                                                                                                                                                                                                INDEX NO. 509105/2019
NYSCEF DOC. NO. 1             Case 1:19-cv-02521-JBW-RER Document 38-10 Filed 12/27/19 Page 3 of 8 PageID #: 663
                                                                                                               RECEIVED NYSCEF: 04/24/2019




                    Street            Property                     to      91         1 Realty,                    for      consideration                                 of    the          capital           monies,                 invested              by



                    Chalamo                     to        the      joint              project.




                                          12.                     Upon                information                           and         belief,            in        violation                    of     the     Agreement,                         Kaikov



                    recorded                    the        deed            in         the       name               of      Royal              A&K,


                                          13.                     Upon                information                           and         belief,            in        violation                    of     the     Agreement,                         Kaikov                failed



                                                                                                     313'
                    to     transfer                  the         deed            to     the                        Street           Property                    to         Plaintiff.




                                          14.                     Upon                information                           and          belief,           Kaikov                       never           intended                 to     transfer             the        deed            to



                    Plaintiff.



                                          15.                     Upon                information                           and          belief,           Kaikov                       converted                the          monies               invested               in      the



                    31$¹
                                 Street              Property                    for         his         own             use.



                                                                                      315t
                                          16.                     Since                             Street               Property                  was         subject                  to      the      Agreement,                       Plaintiff                should



                                                                                                         31''
                    be      the       deeded                     owner                of      the                        Street           Property.




                                          WHEREFORE,                                               Plaintiff                 demands                     Judgment                         against              the          Defendants                  as     follows:



                                                                                                                                                                                                                                                              31"t
                                          a)          on         the       First            Cause               of        Action,              that        the             Court              transfer               the      deed         for        the                 Street




                    Property                    to     Plaintiffs;




                                          b)                      on       the          First            Cause              of      Action,                money                    judgment                   against                 Defendants                    in     the



                    amount                 to        be         determined                          at    trial;




                                          c)                      Punitive                    damages                       in     an      amount                    to        be     determined                       at     trial;



                                          d)                      Costs,               disbursements                                    and        legal             fees           associated                   with            the      bringing                 of      this




                    action,               and          any             further                relief            this            court         deemsjust                             and          proper.




                    Dated:                April             23.         2019                                                                               Respectfully                                submitted,



                                                                                                                                                           TEMKIN                         &       ASSOCIATEs,                           LLC




                                                                                                                                                           5




                                                                                                                                                    3 of 8
FILED: KINGS COUNTY CLERK 04/24/2019 10:43 AM                                                                      INDEX NO. 509105/2019
NYSCEF DOC. NO. 1   Case 1:19-cv-02521-JBW-RER Document 38-10 Filed 12/27/19 Page 4 of 8 PageID #: 664
                                                                                                     RECEIVED NYSCEF: 04/24/2019




                                                             Elena        Alexeeva,           Esq..     #5407721

                                                             1229        Broadway,            Suite      109

                                                             Hewlett,           New     York          11557

                                                             Phone:         (215)      494-9289

                                                             Fax:       (267)       217-157

                                                             elena@temkinlegal.com




                                                            6




                                                          4 of 8
FILED: KINGS COUNTY CLERK 04/24/2019 10:43 AM                                                                                                                                                                                          INDEX NO. 509105/2019
NYSCEF DOC. NO. 1                  Case 1:19-cv-02521-JBW-RER Document 38-10 Filed 12/27/19 Page 5 of 8 PageID #: 665
                                                                                                                    RECEIVED NYSCEF: 04/24/2019




                                                                                                                 VERIFICATION




                    STATE                OF          NEW                  YORK                        )

                                                                                                      )             ss.:

                    COUNTY                      OF              KINGS                                 )




                                      911            REALTY                       CORP.                being      duly        sworn       deposes              and       states       that:         l    am        the    PlaintifT

                    in    this       action.                I have             read         the      foregoing             verified       complaint                  and       know           the       contents            thereof.

                    The           same         is        true        to    my         own          knowledge,               except        as     to      the   matters            therein           stated           to   be

                    alleged              on       information                         and         beliefand          as      to   those        matters          I    believ           to      be    true.




                                                                                                                                                                      AN          KAIKOV,
                                                                                                                                                      President               of911           Realty           Corp.




                    Sworn             to      me           before              this

                    c2        3                     of      April,             2019
                                     day




                    Ndtary               Public




                                                     RobertBommarlto

                                                         Public,          State       of    New'fbrk
                                    Notary
                                                         No.01BO6050573


                                                                                                          -11
                                           Qualified                 in   Nassau
                                   Commission                        Expires          May      4




                                                                                                                                      7




                                                                                                                                  5 of 8
FILED: KINGS COUNTY CLERK 04/24/2019 10:43 AM                                                                                                                                                                                 INDEX NO. 509105/2019
NYSCEF DOC. NO. 1             Case 1:19-cv-02521-JBW-RER Document 38-10 Filed 12/27/19 Page 6 of 8 PageID #: 666
                                                                                                               RECEIVED NYSCEF: 04/24/2019




                                                                                       ATTORNEY                     CERTIFICATION




                                     I,     Elena          Alexeeva,               Esq.,          hereby      certify,           under          penalty            of    perjury,           and      as      an    officer

                    of    the      court,           that     to      the   best         of     my      knowledge,               information                  and        belief,         formed         after        an

                    inquiry           reasonable                  under          the         circumstances,              that      the        presentation                   of   the     within          papers         or

                    the       contentions                  therein         are         not      frivolous       within           the     meaning              of        22    NYCRR                Section           130-

                    1.1(c).                                                                                                                                   .9



                    Dated:           April           23,     2019

                                                                                                                                              Elena       Alexeeva,                 Esq.




                                                                                                                         8




                                                                                                                    6 of 8
FILED: KINGS COUNTY CLERK 04/24/2019 10:43 AM                                                                                                                                                                                                                    INDEX NO. 509105/2019
NYSCEF DOC. NO. 1             Case 1:19-cv-02521-JBW-RER Document 38-10 Filed 12/27/19 Page 7 of 8 PageID #: 667
                                                                                                               RECEIVED NYSCEF: 04/24/2019




                    SUPREME                              COURT                 STATE                OF         NEW YORK
                    COUNTY                             OF     KINGS
                    ---------------------------------------------------------------X                                                                                                                     Index           No.:

                    911        REALTY                         CORP,                                                                                                                                      Filed:




                                                                                                    Plaintiff,



                                        -against-

                                                                                                                                                                                                         The          basis       of    venue              is

                    ARIHAY                         KAIKOV                      and                                                                                                                       the        property            is      located

                    ROYAL                     A&K                 REALTY                 GROUP                      INC.                                                                                 in     Kings            County



                                                                                                                                                                                                         SUMMONS
                                                                                                    Defendants,
                    ________             ......                                                                                     _______--------X




                    THE           ABOVE-NAMED                                          DEFENDANTS:


                                         YOU                 ARE           HEREBY                       SUMMONED                                 to         answer               the        Verified                  Complaint                  in       this



                    action            and              to    serve         a      copy         of     your            Answer,              or,        if        the        Complaint                    is      not      served           with            this




                    Summons,                           to   serve         a notice             of    appearance,                    on      Plaintiff's                     Attorney                   within           twenty           (20)         days




                    after         the             service            of    this        Summons,                      exclusive              of        the
                                                                                                                                                                   day          of     service                (or     within
                                                                                                                                                                                                                                       thirty         (30)



                    days         after             the       service           is    complete                  if   this    summons                        is    not
                                                                                                                                                                           personally
                                                                                                                                                                                                        delivered                to    you       within



                    the       State               of     New         York);            and      in     the          case     of     your         failure               to       appear            or     answer,                judgment               wilt



                    be      taken             against               you        by    default             for        the    relief        demanded                          in    the     Complaint.




                    Dated:              April               23,     2019



                                                                                                                                         TEMKIN                        &    ASSOCIATES,                             LLC



                                                                                                                                         Elena                  Alexeeva,                Esq..           #5407721

                                                                                                                                           1229             Broadway,                     Suite              109

                                                                                                                                         Hewlett,                      New           York          11557

                                                                                                                                         Phone:                   (215)          494-9289

                                                                                                                                         Fax:              (267)            217-157

                                                                                                                                         elena@temkin!egal.com




                                                                                                                                    7 of 8
FILED: KINGS COUNTY CLERK 04/24/2019 10:43 AM                                                                    INDEX NO. 509105/2019
NYSCEF DOC. NO. 1         Case 1:19-cv-02521-JBW-RER Document 38-10 Filed 12/27/19 Page 8 of 8 PageID #: 668
                                                                                                           RECEIVED NYSCEF: 04/24/2019




                    To:      ARIHAY           KAIKOV
                             65-38    Booth        St     #2H

                             Rego    Park,     NY         11374



                             ROYAL           A&K         REALTY        GROUP   INC.

                             96-62    Queens            Boulevard

                             Rego    Park,     New          York    11374




                                                                                 2




                                                                               8 of 8
